Citation Nr: 0414208	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  97-34 080A	)	DATE
	)
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the March 
1998 decision of the Board of Veterans' Appeals which denied 
entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Vito A. Clementi




INTRODUCTION

The veteran had recognized active military service from July 
1946 to March 1949.  The moving party is the veteran's widow.

The record reflects that in October 1999 the Board denied a 
motion by the moving party for revision of a March 1998 Board 
decision.  In August 2002, and pursuant to the parties' joint 
motion for remand (Joint Motion), the U.S. Court of Appeals 
for Veterans' Claims (Court) vacated the Board's October 1999 
denial of the motion, and remanded it to the Board.  


FINDING OF FACT

The Board's decision of March 1998 was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at the time were 
ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's March 1998 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In substance, the basis of the Joint Motion before the Court 
was that the moving party "may" not have understood how to 
select a representative, due to asserted language 
difficulties.  The Joint Motion noted that the moving party 
had been twice advised of how to select a representative but 
that she had not done so.  Although all correspondence from 
the moving party was in English, the Joint Motion that the 
October 1999 Board decision, the Board "did not discuss 
whether [the moving party] may not have been able to follow 
instructions in English, although it is commonly known that 
Tagalog is the primary language spoken in much of the 
Philippines."  

Additionally, notwithstanding that the moving party had not 
requested the opportunity to present oral argument in support 
of her motion, the parties further agreed that "after an 
appointment is made, the Board should hold a hearing on [the 
moving party's motion], ensuring that her representative is 
given the appropriate notice so that he can attend on the 
[party's behalf]."  Id.  

In March 2003, the Board requested that the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) contact the 
moving party and convey to her the contents of a letter, 
prepared by the Board, which detailed her options relative to 
the selection of a representative.  The RO was requested to 
also provide the moving party a copy of a form for her use 
which could be used to select a representative.  Finally, the 
moving party was informed that if she did not advise the 
Board within 90 days of the date of the notice as to her 
selection of a representative, the Board would proceed with 
consideration of her motion.

The record reflects that on March 20, 2003, the moving party 
was visited by representatives of the RO at her residence.  
The representatives reported that:

1.  The moving party appeared to be in 
fair possession of both her physical and 
mental faculties; 

2.  The letter of the Board was read and 
explained to the moving party, and; 

3.  The moving party acknowledged that 
she fully understood the contents of the 
letter.

As was directed by the Board, the report further indicates 
that the moving party was provided the appropriate form to 
designate a representative.  The report contains an 
acknowledgement from the moving party, attesting that she 
understood the contents of the Board's letter and further 
acknowledging that she understood how to select a veterans' 
service representative.  To date, over one year after being 
so advised, the moving party has not responded to the March 
2003 advisement by RO personnel relative to the selection of 
her representative.  

Under 38 C.F.R. § 20.1304(a), a claimant, and her 
representative, if any, will be granted a period of 90 days 
following the mailing of notice to them that a matter has 
been certified to the Board for appellate review and that the 
appellate record has been transferred to the Board, or until 
the date the appellate decision is promulgated by the Board, 
whichever comes first, during which they may submit a request 
for personal hearing, additional evidence, or a request for a 
change in representation.  Any such request or additional 
evidence must be submitted directly to the Board and not to 
the agency of original jurisdiction.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether 
the request was timely made or the evidence was timely 
submitted.  38 C.F.R. § 20.1304(a) (2003).  

In this matter, the foregoing record presently leaves no 
doubt that (1) the moving party was aware of her rights and 
the procedures relative to the selection of a representative; 
and that (2) she has not selected a representative within the 
90-day period from March 20, 2003, as she was advised.  
Further, although the joint motion for remand directed that 
the moving party be scheduled for a hearing on the merits of 
her motion, the directive was clearly premised upon the 
moving party's designation of a representative which has not 
occurred.  Given these matters of record, the Board will 
proceed with consideration of the motion.  

To the extent that this decision herein reiterates factual 
summaries previously considered by the Board, it is 
emphasized that such repetition only represents those matters 
that have remained unchanged by the Court's Order and 
subsequent events.  Fletcher v. Derwinski, 1 Vet. App. 394, 
397 (1991).

The veteran died in November 1978 at the age of 52.  The 
death certificate identifies the cause of death as acute 
pulmonary edema due to chronic heart failure due to chronic 
bronchial asthma.

In January 1994, the moving party, applied for VA benefits.  
An August 1994 rating decision denied service connection for 
the cause of the veteran's death, and this decision was 
continued by the RO in September 1994.  The moving party 
filed a notice of disagreement with the September 1994 
decision in October 1994, and submitted a substantive appeal 
the following month, perfecting her appeal.  In December 
1996, the Board remanded the case to the RO for further 
development.

In March 1998, the Board denied the moving party's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Thereafter, in June 1998, the moving party 
sought reconsideration of the Board's March 1998 
determination.  At that time, she suggested that the Board 
did not consider hospital records showing pulmonary 
tuberculosis as the cause of the veteran's death, and 
reiterated her contention that the veteran's death was 
related to service.

Reconsideration of the determination was denied in August 
1998.  At that time, the moving party was informed that the 
Board was engaged in promulgating regulations regarding 
revision of prior Board decisions on the grounds of clear and 
unmistakable error and had decided to defer determinations on 
all such requests until these regulations had been finalized.

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for clear 
and unmistakable error review of a Board decision.  She was 
advised to review the pertinent regulations and specifically 
confirm that she wished to proceed with clear and 
unmistakable error review.  In a letter dated later that 
month, the moving party confirmed that she was pursuing clear 
and unmistakable error review.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice.  38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging clear 
and unmistakable error in a prior Board decision must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, nonspecific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with these requirements are denied.  

Rule 1403, which is codified at 38 C.F.R. § 20.1403, relates 
to what constitutes clear and unmistakable error and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.--(1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 U.S.C.A. § 501(a), 7111 (2003).

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains clear and unmistakable 
error.  As stated by the Court, for clear and unmistakable 
error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the moving party has contended that the Board 
committed clear and unmistakable error by failing to properly 
consider hospital records listing the cause of the veteran's 
death as pulmonary tuberculosis.  As the Board noted in the 
March 1998 decision, the death certificate reflects that the 
veteran died while hospitalized in November 1978.  The 
immediate cause of death was listed as acute pulmonary edema 
due to congestive heart failure, due to chronic bronchial 
asthma.  There were no conditions listed as contributing to 
the death, but not related to the disease or condition 
causing death.  The Board denied the claim because there was 
no competent evidence showing that any of the conditions 
causing the veteran's death were related to service.  As 
noted above, the moving party's allegation that VA failed to 
properly weigh or evaluate the facts cannot form a valid 
basis for clear and unmistakable error.  38 C.F.R. § 
20.1403(d)(3).  The Board finds that no other specific 
allegation of error has been raised as to the Board's March 
1998 determination.

Further, while the moving party alleged before the Court that 
this matter must be further developed under the Veterans 
Claims Assistance Act of 2000 (VCAA), the Court has held that 
the VCAA has no application to clear and unmistakable error 
claims.  Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).   

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
any additional specific allegations of error, either of fact 
or law, in the March 1998 decision by the Board.  
Accordingly, in the absence of any additional allegations, 
the motion is denied.


ORDER

The motion for revision of the March 1998 Board decision on 
the grounds of clear and unmistakable error is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



